Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 02/01/2021.
Claims 1-3 and 6-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Mark Danielson, [40580] on 02/09/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please cancel 4-5 and amend claims 1, 6-7, 12 and 16 as follows.
1. (Currently amended)       A resource management system in a data center, comprising: one or more data storage resource providers; and a transaction server configured to: 
receive, from a client, a request for read and/or write access for a data storage resource, the request comprising one or more specifications that include a space specification; 
provide, to the one or more data storage resource providers, at least a portion of the request; 
a requested quality specification including at least one of a service level agreement or a quality of service specification; 
select one of the one or more allocation options for registration, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification; and 
register the selected allocation option with a data manager, wherein at least one of the one or more data storage providers is configured to provide the data storage resource in accordance with the registered allocation option.

4-5. (Cancelled) 

6. (Currently amended) The resource management system of claim 1 

7. (Currently amended) The resource management system of claim 1 

12. (Currently amended)    A data storage resource management system, comprising: a data manager configured to register allocation specifications; and one or more data storage resource providers, wherein each of the one or more data storage resource providers is configured to: 
receive, from a client, a request for read and/or write access for a data storage resource managed by the data storage resource provider, the request comprising one or more specifications that include a space specification; 
provide, to the client, a response to the request, the response comprising one or more allocation options comprising one or more specifications that include an allowance specification and a requested quality specification including at least one of a service level agreement or a quality of service specification; 
receive, from the data manager, an indication that at least one of the one or more allocation options has been registered, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification; and 
provide the data storage resource in accordance with the registered allocation option.

16. (Currently amended)    A method of managing data storage resources, comprising:
transmitting, by a client device to one or more data storage resource providers, a request for read and/or write access for a data storage resource, the request comprising one or more specifications that include a space specification;
, [[and]] an allowance specification that includes an allowance amount and a requested quality specification including at least one of a service level agreement or a quality of service specification;
selecting, by the client device, one of the one or more allocation options, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification;
registering, by the client device, the selected allocation option with a data manager; and
performing a read or write operation to a data storage managed by at least one of the data storage resource providers in accordance with the registered allocation option.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of managing data resources, such as data storage resources which are located in, or are accessible to, a data center (DC). The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…respective responses to the request, the responses respectively comprising one or more allocation options comprising one or more specifications that include an allowance specification and a requested quality specification including at least one of a service level agreement or a quality of service specification; select one of the one or more allocation options for registration, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification; and register the selected allocation option with a data manager, wherein at least one of the one or more data storage providers is configured to provide the data storage resource in accordance with the registered allocation option” as recited in claim 1,  “…the response comprising one or more allocation options comprising one or more specifications that include an allowance specification and a requested quality specification including at least one of a service level agreement or a quality of service specification; receive, from the data manager, an indication that at least one of the one or more allocation options has been registered, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification; and provide the data storage resource in accordance with the registered allocation option” as recited in claim 12 and “…the responses respectively comprising one or more allocation options comprising one or more specifications that include a space specification, an allowance specification that includes an allowance amount and a requested quality specification including at least one of a service level agreement or a quality of service specification; selecting, by the client device, one of the one or more allocation options, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification; registering, by the client device, the selected allocation option with a data manager; and performing a read or write operation to a data storage managed by at least one of the data storage resource providers in accordance with the registered allocation option” as recited in claim 16 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Berger et al. discloses datacenters, since it allows for collocation of multiple workloads, consisting of operating systems, middleware and applications, in different virtual machines (VMs) on shared physical hardware platforms. However, when coupled with the ease of VM migration, this trend increases the potential surface for security attacks. Further, the simplified management of VMs, including creation, cloning and migration, makes it imperative to monitor and guarantee the integrity of software components running within VMs. This paper presents the IBM Trusted Virtual Datacenter (TVDc) technology developed to address the need for strong isolation and integrity guarantees, thus significantly enhancing security and systems management capabilities, in virtualized environments. It signifies the first effort to incorporate trusted computing technologies directly into virtualization and systems management software. We present and discuss various components that constitute TVDc: the Trusted Platform Module (TPM), the virtual TPM, the IBM hypervisor security architecture (sHype) and the associated systems management software.

Hindman et al. discloses a platform for sharing commodity clusters between multiple diverse cluster computing frameworks, such as Hadoop and MPI. Sharing improves cluster utilization and avoids per-framework data replication. Mesos shares resources in a fine-grained manner, allowing frameworks to achieve data locality by taking turns reading data stored on each machine. To support the sophisticated schedulers of today’s frameworks, Mesos introduces a distributed two-level scheduling mechanism called resource offers. Mesos decides how many resources to offer each framework, while frameworks decide which resources to accept and which computations to run on them. Our results show that Mesos can achieve near-optimal data locality when sharing the cluster among diverse frameworks, can scale to 50,000 (emulated) nodes, and is resilient to failures.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193